Citation Nr: 1527608	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to July 17, 2012 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  The record was subsequently held open for an additional 30 days during which time the Veteran submitted additional evidence and a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

During the pendency of the appeal, an August 2012 RO decision granted an increased disability rating of 70 percent for posttraumatic stress disorder (PTSD), effective July 17, 2012.  Generally, when the grant of an increased disability rating does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, where there is a clear intent, a claimant may limit the appeal to a specific rating.  Cf. id.  Notably, submissions from both the Veteran and his representative following the August 2012 grant of an increased 70 percent disability rating, including testimony at the April 2015 Travel Board hearing that the Veteran did not disagree with the 70 percent disability rating since July 2012, have consistently characterized the Veteran's appeal as one for an earlier effective date prior to July 17, 2012 for the grant of a 70 percent disability rating for PTSD.  Additionally, the Veteran's December 2009 notice of disagreement (NOD) did not disagree with the effective date of service connection, July 27, 2009; rather, he asserted entitlement to an initial disability rating in excess of 30 percent for his PTSD.  Thus, the Board has characterized the Veteran's claim on appeal as a claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to July 17, 2012.  


FINDINGS OF FACT

1.  Prior to January 27, 2011, the Veteran's PTSD was manifested by symptoms including irritability, chronic sleep impairment, and intermittent panic attacks, and consistent GAF scores no lower than 60, all of which are most nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  Resolving reasonable doubt in the Veteran's favor, from January 27, 2011, the Veteran's PTSD was manifested by increased irritability with periods of unprovoked violence, chronic sleep impairment, and near continuous panic attacks, with a decreased GAF score of 50, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 70 percent have been met effective January 27, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) arises from his continuing disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, private Vet Center treatment records, and lay statements in support of the Veteran's claim.  

VA provided relevant examinations in September 2009 and October 2010.  To the extent that the Veteran and his representative have asserted, including at the April 2015 Travel Board hearing, that the October 2010 VA examination is not of record and was not previously considered by VA, the Board notes that the October 2010 examination report is contained within the Veteran's electronic claims file and has been fully considered by the Board in rendering its decision herein.  The examinations and opinions are adequate to decide the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent prior to July 17, 2012 for his service-connected PTSD.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased disability rating of 70 percent from January 27, 2011, but no earlier.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Notably, the Veteran has not perfected an appeal with respect to the effective date assigned, which corresponds to the date of his initial service connection claim on July 29, 2009.  Therefore, the Board has considered the Veteran's claim for an increased initial disability rating from that time, as well as the appropriateness of the assigned rating periods, and whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from July 29, 2009, and as 70 percent disabling from July 17, 2012, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record from the time of the Veteran's initial service connection claim in July 2009 and prior to July 17, 2012, a July 2009 Vet Center intake evaluation documents that the Veteran's symptoms included insomnia, intrusive memories, sleep impairment, short term memory impairment, irritability, depression, and passive suicidal ideation.  Upon examination, he was neat, cooperative, and oriented, with average speech and normal memory, and no delusions, disorganized thinking, hallucinations, or homicidal ideation.  Recommended treatment included a psychiatric evaluation, with possible prescription medication, and counseling.  

The Veteran was first afforded a VA PTSD examination in September 2009.  He reported symptoms including irritability, aggression, and road rage, chronic sleep impairment with nightmares, panic attacks approximately once per year, and relationship issues, including four prior divorces.  Upon examination, he appeared clean, neatly groomed, and cooperative, with unremarkable speech, psychomotor activity, and though process/content, normal affect, anxious mood, normal judgment, normal memory, and above average intelligence.  His symptoms included sleep impairment with nightmares and annual panic attacks, without hallucinations, delusions, inappropriate behavior, obsessive or ritualistic behavior, or suicidal or homicidal ideation.  The VA examiner diagnosed the Veteran with PTSD and related panic disorder, and assigned a current GAF score of 65.  He stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as panic attacks approximately once per year, and occasionally more often, anxiety, and chronic sleep impairment.  

VA mental health treatment records from December 2009 document the Veteran's history of depression, mood changes, difficulty concentrating, nervousness, prior suicidal ideation, irritability, and sleep disturbances.  On one occasion, he reported anxiety attacks with chest pain.  Later that month, upon mental status examination, he was appropriately dressed and oriented, with normal behavior, intact memory, appropriate mood, logical thoughts, and clear speech, without suicidal or homicidal intent, and a current GAF score of 60.  

The Veteran's December 2009 notice of disagreement (NOD) reported panic attacks several times per week, memory impairment, depression, anxiety, irritability, road rage, chronic sleep impairment, and social isolation.  

VA treatment records from February 2010 document the Veteran's report that he was less irritable and had fewer nightmares.  In March 2010, the Veteran's Prazosin medication was increased, and while he reported experiencing dreams, he denied having nightmares.  In June 2010, the Veteran reported sleeping well at night.  VA mental status examinations from February through September 2010 consistently document that the Veteran appeared alert and coherent, with logical thoughts, and without audiovisual hallucinations or delusions; his assigned GAF score remained consistently at 60.  

Vet Center records from June 2010 document that the Veteran was still experiencing occasions of being aroused into anger for no good cause.  In October 2010, it was noted that the Veteran was prone to precipitous anger outbursts and rapid judgements of disapproval.  

The Veteran was afforded an additional VA PTSD examination in October 2010.  He reported current symptoms of chronic sleep impairment with nightmares and irritability with episodes of explosive rage, which he described as severe and constant, and resulting in isolation and difficulties at work and in social relationships.  He reported current treatment including prescription medication, Prazosin and Citalopram, and individual and group psychotherapy.  He retired from prior employment with Natural Resources Conservation Services in 2003, after 33 years, and reported that he kept busy volunteering with youth basketball camps.  He stated that he was not unemployed due primarily to his mental condition.  

Upon mental status examination, he was oriented with appropriate appearance, hygiene, and behavior; anxiety; depressed mood; communication, speech, and concentration within normal limits; appropriate thought processes; and normal judgment, abstract thinking, and memory.  There were no delusions, hallucinations, obsessive-compulsive behavior, or suicidal or homicidal ideation.  

The examiner noted symptoms including rage, irritability, impatience, withdrawal, difficulty concentrating, suspiciousness, and near-continuous panic attacks which did not affect the ability to function independently because the Veteran was high functioning.  

The examiner diagnosed the Veteran with primary PTSD and secondary major depressive disorder, disassociative disorder, intermittent explosive disorder, and anxiety disorder, which were all secondary to PTSD, with overlapping symptoms; the examiner also assigned a current GAF score of 60.  

Significantly, the examiner summarized the Veteran's overall level of psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner further stated that such an assessment was supported by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), rage, and dissociative episodes.  The examiner concluded that the Veteran was not a threat of danger to himself or others, and that his prognosis was excellent given his insight and treatment.  

Subsequent VA treatment records from January 2011 contain the Veteran's report of his recent VA PTSD examination.  He stated that the appointment went well and further reported that he was busy with basketball camps and pheasant hunting.  Upon mental status examination, he was alert and oriented, with a good overall mood, logical coherent thoughts, and without audiovisual hallucinations, delusions, or suicidal or homicidal ideation; his current GAF score was 60.  

On January 27, 2011, in conjunction with his VA Form 9 substantive appeal, the Veteran submitted various lay statements from himself, his spouse, his daughter, and his son-in-law.  Each lay statement attested to the Veteran's PTSD symptoms and indicated that they had increased in severity.  

Likewise, VA treatment records from February 2011 document the Veteran's continuing report that his PTSD was "flaring up."  He described symptoms of increased hypervigilance, irritability, anxiety, and paranoia.  Upon mental status examination, he appeared alert and oriented, with logical, coherent thoughts, intact memory, and good judgment.  There were no audiovisual hallucinations, delusions, or homicidal/suicidal ideation.  The physician noted the Veteran's ongoing PTSD diagnosis and, notably, his decreased GAF score of 50.  

Vet Center treatment records from February 2011 also document the Veteran's report of increasing nightmares and deteriorating relationship with his daughter and son-in-law.  Subsequent Vet Center treatment notations in March 2011, September 2011, and October 2011 document the Veteran's struggle to manage and control his anger, especially in the context of interpersonal relationships.  In December 2011, he disclosed a confrontation with his spouse and his son-in-law.  Similarly, Vet Center treatment records from January 2012 document the Veteran's ongoing struggle with anger in interpersonal contexts, and in March 2012, he reported increased anxiety and anger.  

Based upon the evidence reviewed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased disability rating of 70 percent from January 27, 2011, but no earlier.  

As discussed above, lay statements submitted in conjunction with the Veteran's substantive appeal in late January 2011 described his ongoing and increasingly severe PTSD symptoms.  VA treatment records from shortly thereafter also contain the Veteran's consistent report that his PTSD was worsening, and importantly, such records document objective clinical evidence of the Veteran's symptomatology, including increased irritability and panic attacks, with a decreased GAF score of 50, which is also consistent with serious symptoms or serious impairment in social and occupational functioning.  See Carpenter, 8 Vet. App. 240.  Similarly, Vet Center therapy records following the submission of the Veteran's substantive appeal document that he continued to struggle to manage his irritability and anger within interpersonal contexts; the Veteran even reported a physical altercation with his son-in-law.  

Such symptomatology, including impaired impulse control, increased irritability with unprovoked periods of violence, and near-continuous panic and anxiety attacks is specifically contemplated by a the criteria for a 70 percent disability rating for PTSD.  See 38 C.F.R. § 4.130, DC 9411.  An increased disability rating of 100 percent is not warranted for any period on appeal; however, as the Veteran's PTSD has not been manifested by total occupational and social impairment due to such symptoms as those contained within the rating criteria for an increased 100 percent disability rating.  See id.  Moreover, he has not demonstrated other symptoms of similar severity, frequency, and duration in order to warrant a 100 percent disability rating.  See Vazquez-Claudio, supra.  

Likewise, an increased 50 or 70 percent disability rating is not warranted for the Veteran's PTSD prior to January 27, 2011.  See 38 C.F.R. § 4.130, DC 9411.  The evidence discussed above, including objective psychiatric examination, document his symptoms of irritability, chronic sleep impairment, and intermittent panic attacks, and consistent GAF scores no lower than 60.  Importantly, following the two VA examinations of record completed prior to January 27, 2011, each examiner documented that the Veteran's PSTD symptoms resulted in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Indeed, the Veteran has not demonstrated any other symptoms which would warrant an increased disability rating prior to January 27, 2011.  See Vazquez-Claudio, supra.  

Therefore, resolving reasonable doubt in the Veteran's favor, an increased disability rating of 70 percent for his service-connected PTSD is warranted from January 27, 2011, the date that his substantive appeal was received, but no earlier.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including impaired impulse control, such as unprovoked irritability with periods of violence, and panic attacks, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is reasonably raised by the Veteran or the evidence of record.  The Board notes that the Veteran was previously granted a TDIU rating, effective July 17, 2012, by way of a February 2014 RO decision.  Significantly, the Veteran did not an appeal with regard to the issue, including the effective date assigned, by submitted a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201 (2014).  Therefore, the Board finds that the TDIU issue is not before it at this time.  



ORDER

An increased disability rating of 70 percent is granted effective January 27, 2011, but no earlier.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


